Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 13 July 1783
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            
                                a Paris le 13. juillet 1783.
                            
                            La lettre   Mon cher Général du 10 mai dont Vous m’avez honoré m’a fait le plus grand plaisir. Je Vous Vois à la fin de Vos travaux et avec le desir de Venir en france; tachez, Mon cher Général d’effectuer ce projet, que rien ne s’oppose à cette idée, et Venez recevoir dans un pays qui Vous honore et Vous a toujours admiré les applaudissemens que l’on doit à un grand homme.  Vous pouvez compter Sur un accueil qui n’aura pas eu d’Exemple, Vous y Serez Reçu comme Vous devez l’être après une revolution qui n’a pas sa pareille dans l’histoire. Tout le monde sourit d’avance aux esperances que Vous me donnez par Votre lettre, et le Cœur me bat déjà du plaisir de Vous embrasser. Il me semble que Vous devriez Vous embarquer dans les pers jours d’octobre après l’Equinoxe, arriver ici au commencement de novembre, Vous trouverez la Cour revenue de fontainbleau, Vous passerez Votre hiver au milieu des fetes de Paris et de la Cour, et Nous Vous menerons dans nos terres au printemps. partez, mon cher général, et Satisfaites les desirs d’une nation dont les Cœurs Vont au devant de Vous.  Vous eclipserez toute l’anglterre qui nous arrive à present pour changer d’air, et que nous recevons bien parceque nous Sommes polis et honnêtes mais le   Cœur français fera la reception du général Washington.  J’ai l’honneur d’être avec le plus respectueux attachement, Mon cher Général Votre très humble et très obeissant serviteur 

                            
                        le Cte de Rochambeau
                        TranslationParis 13th July 1783
                            The Letter you honored me with, my dear General, of the 10 May has given me the greatest pleasure—I see
                                you at the glorious end of all your toils and with the desire to come to france—try my dear General to effectuate
                                this project—let nothing oppose itself to the idea—come and receive, in a country which honors you and which has ever
                                admired you, the plaudits due to a great Man—you may be assured of a reception without example—you will be received
                                as you deserve to be after a Revolution which has not its like in History. Every body smiles already at the hopes you
                                give me in your Letter and my heart beats with pleasure at the thought of embracing you once more.
                            It seems to me you should embark about the beginning of October so as to be here about the beginning of
                                November. you will then find the Court returned from fontainbleau you will pass your Winter in the Midst of the
                                gaieties of Paris and of Versailles and in the Spring we will carry you to our Country Seats—Come my dear General and
                                Satisfy the desires of a Nation whose hearts are already yours—you will Eclipse all the English who arrive in Crowds
                                here for a change of Air & whom we receive well because we are polite & civil, but the Reception of
                                General Washington will be in the hearts of the French. I have the honor to be &c.
                            
                                le Cte de Rochambeau
                            
                        
                    